PER CURIAM.
We find in the record no error of such substance as to require or justify an order for a new trial. Counsel for plaintiff in error,, however, have called our attention to the matter of a proposed showing that the punishment should be less in view of extenuating circumstances which plaintiff in error excusably failed to bring before the District Court. As we have no jurisdiction to adjust the sentence, and as it seems proper that the matter should be inquired into, the judgment is vacated and the cause remanded for a resentence.